ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on July 25, 1972 (266 So.2d 40) reversing the final judgment of the Circuit Court for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed June 20, 1973 (279 So.2d 858) and mandate now lodged in this- court, quashed this court’s judgment with directions to reinstate the judgment of the circuit court;
Now, therefore, It is Ordered that the mandate of this court heretofore entered in this court on September 18, 1972 is withdrawn, the judgment of this court filed July 25, 1972 is vacated, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, and the judgment of the circuit court herein appealed from is reinstated and affirmed. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, Florida Appellate Rules, 32 F.S.A.).